UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             3/19/20
MARY LECLAIR,
              Plaintiff,
                                                      19-CV-9790 (BCM)
       -against-
                                                      ORDER
LONG ISLAND RAILROAD COMPANY,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        In light of the ongoing national public health emergency, the status conference scheduled
for April 16, 2020, at 11:00 a.m., will be conducted telephonically. At that time, the parties
shall call into the below teleconference:

       Call in number:       888-557-8511
       Access Code:          7746387

Dated: New York, New York
       March 19, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
